Citation Nr: 1301098	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the right knee disability.

2.  Entitlement to a separate rating for right knee subluxation.

3.  Entitlement to an evaluation in excess of 10 percent for the left knee disability.

4.  Entitlement to a separate rating for right knee subluxation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1992 to July 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board most recently remanded the case for additional development in March 2012; the case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was afforded a VA examination of his knees in June 2011, as directed in the May 2011 Board remand.  An addendum to the June 2011 VA examination report was generated by the examiner in June 2012.  The examiner noted that the appellant had undergone magnetic resonance imaging (MRI) of the right knee in 2007, and that the testing had revealed the presence of a mild effusion.  The examiner stated that the condition of the right knee may have worsened since the time of the August 2007 MRI examination because a degenerative process was involved and because the appellant had remained active and weight-bearing on his knees.  The examiner further noted that plain x-ray films do not reveal pathology of the ligaments, tendons and cartilage of the knee joints and that MRI testing gives the ability to view the inside of the knee joint where effusions are often located.  

As the appellant has reported swelling in each knee and as the June 2012 VA examination report addendum reflects that the examiner recommended that the appellant undergo current MRI testing, the medical evidence of record is insufficient for the Board to render a decision.  Therefore, additional VA examination is necessary.

Accordingly, the case must regrettably again be remanded for the following actions: 

1.  Contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his right and left knee disabilities.  Based on his response, take all appropriate steps to procure copies of all records which have not previously been obtained from identified treatment sources, in particular records of all VA treatment.  All attempts to secure this evidence must be documented in the claims file.  If reasonable efforts to obtain named records are unsuccessful, notify the appellant and (a) identify the specific records not obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond. 

2.  Schedule the appellant for a VA joints examination to determine the current severity of his right and left knee disabilities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any.

All indicated tests and studies, to include active range of motion testing of each knee, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  In particular the appellant must be afforded MRI testing of each knee.

The examiner must describe all symptomatology due to the appellant's service-connected right and left knee disabilities, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the either knee, and if so, whether it is slight, moderate, or severe.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of either knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right and left knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right and left knee disabilities.  Any limitation of function of either knee found must be adequately described.  Further, the examiner must discuss the findings of all MRI testing of either knee in relation to the current complaints and clinical findings.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Notify the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655.  In the event that the appellant does not report for the aforementioned examination, documentation must be placed in the claims file which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that there is complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the appellant's claims for increased ratings for his right and left knee disabilities, to include consideration of a separate rating for subluxation.  If any claim on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

